Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Election/Restrictions
Applicant’s election without traverse of Species I, Figs. 1-6 in the reply filed on 8/22/2022 is acknowledged.
Claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/22/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “421”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: “tab 411” should be “tab 421”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "release lever part of a structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 10004331 to Jeffries et al (hereinafter Jeffries).
Jeffries discloses (Claim 1). A drawer slide latch and release mechanism, comprising (such as shown in Figs. 1-6): a release lever 540 pivotably mounted to a web of an inner member 533 of a drawer slide 530, the release lever part of a structure including a tab 560 for engagement in a catch (not numbered) of an outer member 531 of 5the drawer slide 530, the tab 560 of the structure including the release lever positioned within the catch with the release lever in a first position, and the tab 560 of the structure including the release lever positioned free of the catch with the release lever in a second position, different than the first position; a mounting bracket 100 with a forward edge 140; and 10a release bar 200 including a top (having openings 274,278 therein) extending away from the forward edge 140 of the mounting bracket 100, a portion of the top positioned above a forward end 550 of the release lever 540, at least a portion of the top depressible (via pulling on release bar 200) such that depression of at least the portion of the top will position the release lever 540 in the second position.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffries in view of US 2018/0014638 to Hanley et al (hereinafter Hanley).
Jeffries discloses all the elements as discussed above including the limitations in (a) Claim 2 of wherein the forward edge of 15the mounting bracket 100 includes a slot (defined by curved portion 140), and the release bar 200 includes a vertical wall partially extending into the slot (such as shown in Figs. 2A-C & 4A-C), the vertical wall depressible further into the slot upon pulling on a bottom of the release bar; (b) Claim 3 of a spring 320 biasing the top to a position such that the release lever is 540 in the first position; and (c) Claim 204 of wherein the top portion of the top positioned above the forward end of the release lever includes a curled end.
The differences being that Jeffries fails to clearly disclose the limitations in Claim 2 of the vertical wall depressible further into the slot upon depression of at least the portion of the top.
However, Hanley teaches the idea of providing a drawer slide latch and release mechanism, comprising: a release lever pivotably mounted to a web of an inner member 96 of a drawer slide, the release lever including a first position (Fig. 11), and a second position (Fig. 12), different than the first position; a mounting bracket 134a,138 with a forward edge. Hanley further discloses two different embodiments of a release bar 140; wherein (A) in a first embodiment (such as shown in Fig. 7), the 10release bar 140 includes a top extending away from the forward edge of the mounting bracket, at least a portion of the top depressible such that depression of at least the portion of the top will position the release lever in the second position; and (B) in a second embodiment (such as shown in Fig. 8), the release bar 140 includes a portion being pulled thereon to position the release lever in the second position.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Hanley, to modify Jeffries to such that the vertical wall can also be depressible further into the slot upon depression of at least the portion of the top in order to increase to the overall versatility of the drawer slide latch and release mechanism.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
September 2, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637